Third District Court of Appeal
                               State of Florida

                          Opinion filed January 2, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-937
               Lower Tribunal Nos. 16-108-A-K & 16-604-A-K
                            ________________


                         Ryan Anthony Plummer,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Carlos J. Martinez, Public Defender, and James A. Odell, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.


Before SALTER, LOGUE, and SCALES, JJ.

      PER CURIAM.
      Based on the trial court’s findings of fact after conducting a hearing where

Appellant testified, Appellant’s counsel was present, and the State was present, we

affirm the trial court’s denial of the Appellant’s motion to withdraw his plea.

Sheppard v. State, 17 So. 3d 275, 287 (Fla. 2009).

      Affirmed.




                                         2